     Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 1 of 16 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                                              5:19-cv-15-TBR
                            CIVIL ACTION NO. ___________

SHANTILAL HARI and
ASOKKUMAR CHUDASAMA                                                                 PLAINTIFFS

v.

POONAM SINGH,
RAJIV SINGH,
PRAY INTERNATIONAL, L.L.C.,
27 HAUTE AVENUE BOUTIQUE,
CREATIVE EYE AMERICAN APPAREL, INC., and
CREATIVE EYE INTERNATIONAL, LLC                                                  DEFENDANTS


                                         COMPLAINT


        Come now the Plaintiffs, Shantilal Hari and Asokkumar Chudasama, by counsel, and state

as follows for their Complaint against the Defendants Poonam Singh, Rajiv Singh, Pray

International, L.L.C., 27 Haute Avenue Boutique, Creative Eye American Apparel, Inc., and

Creative Eye International, LLC.

                                           PARTIES

        1.     Plaintiff Shantilal Hari (“Mr. Hari”) currently is, and was at all times hereinafter

mentioned, a resident of Tennessee, residing at 401 Harbor Way, Nashville, Tennessee 37214.

        2.     Plaintiff Asokkumar Chudasama (“Mr. Chudasama”) currently is, and was at all

times hereinafter, a resident of Tennessee, residing at 1412 Brick Church Pike, Nashville,

Tennessee 37207.

        3.     According to the best information available to the Plaintiffs, Defendant Poonam

Singh (a/k/a Pam Singh) (“Poonam”) currently is, and was at all times hereinafter, a resident of

Kentucky, residing at 230 Pinebrook Drive, Paducah, Kentucky 42001. The Summons and a copy

                                          Page 1 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 2 of 16 PageID #: 2




of this Complaint should be served on Poonam at the foregoing address.

       4.      According to the best information available to the Plaintiffs, Defendant Rajiv Singh

(a/k/a Raj Singh) (“Rajiv”) currently is, and was at all times hereinafter, a resident of Kentucky,

residing at 230 Pinebrook Drive, Paducah, Kentucky 42001. The Summons and a copy of this

Complaint should be served on Rajiv at the foregoing address.

       5.      According to the best information available to the Plaintiffs, Defendant Pray

International, L.L.C. (“Pray International”) currently is, and was at all times hereinafter, a limited

liability company organized under the laws of the Commonwealth of Kentucky and having a

principal office at 115 Main Street, Paducah, Kentucky 42003. Defendant Poonam Singh is the

organizer and registered agent of Pray International, with a registered agent address that is the

same as Pray International’s principal office. The Summons and a copy of this Complaint should

be served on Poonam Singh, as registered agent of Pray International, at the foregoing address.

       6.      According to the best information available to the Plaintiffs, Defendant 27 Haute

Avenue Boutique currently is, and was at all times hereinafter, an unincorporated business entity

having a principal place of business at 2847 North Friendship Road, Paducah, Kentucky 42001.

Upon information and belief, 27 Haute Avenue Boutique is a sole proprietorship owned and

operated by Defendant Poonam Singh, or is a subsidiary of Defendant Pray International, or is an

assumed name/“doing business as” of Pray International. The Summons and a copy of this

Complaint should be served on Poonam Singh, as registered agent/owner of 27 Haute Avenue

Boutique at the foregoing address.

       7.      According to the best information available to the Plaintiffs, Defendant Creative

Eye American Apparel, Inc. (“Creative American”) currently is, and was at all times hereinafter,

a corporation organized under the laws of the Commonwealth of Kentucky and having a principal



                                            Page 2 of 16
   Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 3 of 16 PageID #: 3




office at 115 Main Street, Paducah, Kentucky 42003. Defendant Rajiv Singh is the incorporator

and registered agent of Creative Eye, with a registered agent address that is the same as Creative

American’s principal office. The Summons and a copy of this Complaint should be served on Rajiv

Singh, as registered agent of Creative American, at the foregoing address.

        8.       According to the best information available to the Plaintiffs, Defendant Creative

Eye International, LLC (“Creative International”) currently is, and was at all times hereinafter, a

corporation organized under the laws of the Commonwealth of Kentucky and having a principal

office at 192 Pecan Court, Paducah, Kentucky 42001. Defendant Rajiv Singh is the incorporator

and registered agent of Creative International, with a registered agent address that is the same as

Creative International’s principal office. The Summons and a copy of this Complaint should be

served on Rajiv Singh, as registered agent of Creative International, at the foregoing address.

                                  JURISDICTION AND VENUE

        9.       The Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

as one or more of the claims asserted herein arise under the laws of the United States, and by 18

U.S.C. § 1964.

        10.      The Court also has original jurisdiction over this action pursuant to 28 U.S.C. §

1332, as the amount in controversy exceeds the sum or value of $75,000 and is between citizens

of different states.

        11.      The Court has supplemental jurisdiction over the claims arising under the laws of

the Commonwealth of Kentucky pursuant to 28 U.S.C. § 1367, as those claims are so related to

the claims within the original jurisdiction of this Court that they form part of the same case or

controversy.

        12.      The United States District Court for the Western District of Kentucky is the proper



                                            Page 3 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 4 of 16 PageID #: 4




venue for this action pursuant to 28 U.S.C. § 1391, as the Defendants reside in this judicial district

and a substantial part of the events or omissions giving rise to this claim occurred therein.

Additionally, a substantial part of the property that is the subject of this action is located within

this judicial district. Venue is also proper in this Court pursuant to 19 U.S.C. § 1965.

                          GENERAL FACTS AND BACKGROUND

       13.     In the summer and fall of 2016, Defendants Poonam and Rajiv Singh, on multiple

occasions and acting individually and/or in combination and/or through Pray International,

Creative American, Creative International, and/or 27 Haute Avenue Boutique (collectively

referred to hereinafter as “Defendants”), sought out, approached, solicited, and communicated with

(both in person and through means of interstate transmission (e.g., mail, cell phone calls, text

messages, email, etc.)) Plaintiffs Shantilal Hari and Asokkumar Chudasama about Plaintiffs’

potential interest in forming, entering into, and making monetary contributions to a business

venture to be known as HFC Clothing, LLC (“HFC”).

       14.      The “HFC” in HFC Clothing, LLC stands for “Hello Friday Clothing,”

       15.     According to Paragraph 1 of a “Share Purchase and Security Agreement” (a copy

of the Agreement is attached hereto as Exhibit A) signed by Mr. Hari, Mr. Chudasama, Poonam,

and Rajiv in December of 2016, HFC’s alleged purpose was for the “[w]holesale sale and

distribution online, to retailers, and through trade shows” and the opening of “one retail Flagship

Brick and Mortar store of Hello Friday located at 4113 Hillsboro Pike, Nashville, TN 37215.”

       16.     According to Mr. Hari and Mr. Chudasama’s understanding, the Defendants, acting

either individually and/or in combination, solicited them to help start, be part of, and possess an

ownership interest in a business venture whose purpose would be to develop, design, and establish

a clothing brand. This brand’s products would be sold to stores through wholesale distribution and



                                            Page 4 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 5 of 16 PageID #: 5




tradeshows and to the public through a retail location to be developed in Nashville.

       17.     In the course of their communications occurring in the summer and fall of 2016,

the Defendants, acting either individually and/or in combination, represented to Mr. Hari and Mr.

Chudasama that they possessed a combination of skill, knowledge, experience, expertise, contacts,

and other resources to launch HFC and grow/develop it into a successful going concern and

clothing brand. In particular, the Defendants, acting either individually and/or in combination,

indicated they would open and operate the Nashville retail location, develop and create a wholesale

distribution network for HFC’s products, and create a website and other online presence for HFC

through which its products could be sold.

       18.     The Defendants, acting either individually and/or in combination, proposed and

represented to Mr. Hari and Mr. Chudasama that Poonam, Mr. Hari, and Mr. Chudasama be the

shareholders/members in HFC, while Rajiv would be the CEO/Manager of the company. After

completing three years as HFC’s CEO/Manager, Rajiv would also because a shareholder/member.

(See Exhibit A.)

       19.     In order to launch HFC and grow/develop it into a successful business venture and

clothing brand, the Defendants, acting either individually and/or in combination, represented to

Mr. Hari and Mr. Chudasama that the purposes of the business venture could be promoted,

accomplished, and furthered with and only so long as Mr. Hari and Mr. Chudasama made monetary

contributions to HFC.

       20.     Acting upon the statements and representations made by the Defendants, who were

acting either individually and/or in combination, Mr. Hari and Mr. Chudasama agreed to

participate in and make monetary contributions to HFC.

       21.     Based on Mr. Hari and Mr. Chudasama’s agreement to participate in and make



                                            Page 5 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 6 of 16 PageID #: 6




monetary contributions to HFC, the Defendants, acting either individually and/or in combination,

instructed Mr. Hari and Mr. Chudasama to transfer their monetary contributions in HFC via wire

transfer to a bank account located at Paducah Bank in Paducah, Kentucky in the name of Defendant

Pray International.

       22.     Upon information and belief, Defendant Pray International is owned in whole or in

part by Poonam, Rajiv, and/or some combination of the Defendants.

       23.     The Defendants, acting either individually and/or in combination, represented to

Mr. Hari and Mr. Chudasama that their monetary contributions in HFC had to be transferred into

the account for Pray International only temporarily and only so long as it took for a separate

account to be opened for HFC.

       24.     None of the Defendants, acting individually or in combination, have ever opened a

bank account for HFC.

       25.     On or about October 7, 2016, Mr. Chudasama, acting in reliance on the

representations made by the Defendants, acting either individually and/or in combination, and at

their direction made a wire transfer of $50,000.00 from outside of Kentucky into the account

owned and maintained by Pray International.

       26.     On or about November 18, 2016, Mr. Chudasama, acting in reliance on the

representations made by the Defendants, acting either individually and/or in combination, and at

their direction made a second wire transfer of $30,000.00 from outside of Kentucky into the

account owned and maintained by Pray International.

       27.     In total, Mr. Chudasama, acting in reliance on the representations by the

Defendants, acting either individually and/or in combination, and at their direction made wire

transfers totaling $80,000.00 into the account owned and maintained by Pray International.



                                          Page 6 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 7 of 16 PageID #: 7




       28.     On or about December 29, 2016, Mr. Hari, acting in reliance on the representations

by the Defendants, acting either individually and/or in combination, and at their direction made a

wire transfer of $125,000.00 from outside of Kentucky into the account owned and maintained by

Pray International. This represented Mr. Hari’s total wire transfer to Pray International.

       29.     None of the money wired to Pray International by Mr. Hari or Mr. Chudasama has

ever been transferred to, placed in, or otherwise been made available to a bank account owned or

maintained by HFC. Rather, the funds wired to Pray International by Mr. Hari and Mr. Chudasama

have remained in and been used by the account of Pray International, which is owned in whole or

in part by Poonam, Rajiv, and/or some combination of the Defendants.

       30.     Neither Poonam nor Rajiv have complied with or completed the duties and

obligations contemplated by the “Share Purchase and Security Agreement” for HFC, which was

signed by the parties in December of 2016. By way of example only, neither Poonam nor Rajiv

have attended annual meetings, made quarterly reports, nor provided proper notices or accounting

as requested by Mr. Hari and Mr. Chudasama. Moreover, the “Flagship Brick and Mortar store”

contemplated by the Agreement was only opened, if ever, for a brief period, and, upon information

and belief, has not been open since October of 2017.

       31.     Contrary to the “Share Purchase and Security Agreement,” and without the

knowledge, consent, or agreement of Mr. Hari or Mr. Chudasama, Poonam and Rajiv opened or

attempted to open another physical location for HFC in McCracken County, Kentucky, with

address of 2851 North Friendship Road, Paducah, Kentucky 42001 (“HFC’s Paducah location”).

       32.     No information concerning HFC’s Paducah location has ever been provided to or

otherwise furnished to Mr. Hari or Mr. Chudasama.

       33.     Upon information and belief, the Defendants, acting either individually and/or in



                                           Page 7 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 8 of 16 PageID #: 8




combination, own and operate another entity, Defendant 27 Haute Avenue Boutique. This entity

is located as 2847 North Friendship Road, Paducah, Kentucky 42001, and is directly next to and

has a shared internal entrance with HFC’s Paducah location.

       34.     Defendant 27 Haute Avenue Boutique is also a clothing brand and retail location.

As a result, this Defendant is in direct competition with and aims to sell clothes, accessories, and

other items to the wholesale and retail customers contemplated by the Defendants, acting either

individually and/or in combination, when inducing Mr. Hari and Mr. Chudasama to make their

monetary contributions to HFC.

       35.     Upon information and belief, Mr. Hari and Mr. Chudasama’s monetary

contributions meant for HFC have been used by the Defendants, acting either individually and/or

in combination, to purchase inventory, supplies, and make promotions for 27 Haute Boutique, the

other Defendant, or even some other entity, and not HFC.

       36.     Upon information and belief, Mr. Hari and Mr. Chudasama’s monetary

contributions meant for HFC have been used to benefit the Defendants, acting either individually

and/or in combination, to the detriment of Mr. Hari and Mr. Chudasama.

       37.     Neither Mr. Hari nor Mr. Chudasama have any ownership interest in 27 Haute

Avenue Boutique or the other Defendants.

       38.     Upon information and belief, the business/banking transactions of Defendant 27

Haute Avenue Boutique are carried out and operated through the bank account of Defendant Pray

International. This is the same bank account into which the Defendants, acting either individually

and/or in combination, asked, directed, solicited, and induced Mr. Hari and Mr. Chudasama to

make their wire transfers for HFC.

       39.     Upon information and belief, all or some of the amounts of Mr. Hari and Mr.



                                           Page 8 of 16
  Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 9 of 16 PageID #: 9




Chudasama’s wire transfers into the account held by Pray International have been used for the

benefit of the Defendants, acting either individually and/or in combination, and to the Plaintiffs’

and HFC’s detriment.

        40.     HFC has never made a profit and Mr. Hari and Mr. Chudasama’s wire transfers into

the account of Pray International have now been completely consumed/spent by Pray International,

27 Haute Avenue Boutique, Creative American, Creative International, Poonam and/or Rajiv.

                                            CLAIMS

                    Count I – Mail and Wire Fraud (18 U.S.C. §§ 1341, 1343)

        41.     The allegations contained in paragraphs 1 through 40 are incorporated herein by

reference as if fully restated herein.

        42.     The communications in the fall and summer of 2016 by the Defendants, acting

either individually and/or in combination, with Mr. Hari and Mr. Chudasama through the mail and

over wires (e.g., phone calls, cells phone calls, text message, and emails) were devised and/or were

intended to be devised as a scheme to induce and deceive and did induce and deceive Mr. Hari and

Mr. Chudasama to transfer their money to the bank account held by Pray International for the

purpose of defrauding them of such funds. Such actions constitute Mail and Wire Fraud as

prohibited by 18 U.S.C. §§ 1341, 1343.

        43.     The fraudulent use of the mails and wires by the Defendants, acting either

individually and/or in combination, constitute racketeering activities within the meaning of 18

U.S.C. § 1961(1).

                             COUNT II – RICO (18 U.S.C. § 1962(c))

        44.     The allegations contained in paragraphs 1 through 43 are incorporated herein by

reference as if fully restated herein.



                                           Page 9 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 10 of 16 PageID #: 10




       45.     The Defendants, acting either individually and/or in combination, are an enterprise

engaged in and whose activities affect interstate commerce.

       46.     The Defendants, acting either individually and/or in combination, agreed to and did

conduct and participate in the conduct of the enterprise’s activities through a pattern of

racketeering activities and for the unlawful purpose of intentionally defrauding Mr. Hari and Mr.

Chudasama. Specifically, through their mail and wire communications with Mr. Hari and Mr.

Chudasama, the Defendants, acting either individually and/or in combination, devised to induce

and defraud and did induce and defraud Mr. Hari and Mr. Chudasama of the money they wired

through interstate commerce into the account of Pray International.

       47.     Pursuant to and in furtherance of their fraudulent scheme, the Defendants, acting

either individually and/or in combination, committed multiple related acts of mail and wire fraud.

       48.     The mail and wire fraud used on multiple occasion by the Defendants, acting either

individually and/or in combination, and which induced Mr. Hari and Mr. Chudasama to make three

separate wire transfers to the account of Pray International, constitute a pattern of racketeering

activity pursuant to 18 U.S.C. § 1961(5).

       49.     The Defendants, acting either individually and/or in combination, have directly and

indirectly conducted and participate in the conduct of the enterprise’s affairs through the pattern

of racketeering activity described above, in violation of 18 U.S.C. § 1962(c).

       50.     As a direct and proximate result of the Defendants’ racketeering activities and

violations of 18 U.S.C. § 1962(c), Mr. Hari and Mr. Chudasama have been injured in their business

and property in that they have been, collectively, defrauded of sums of money totaling, at least,

$205,000.00.

       51.     Pursuant to the relief afforded by RICO, Mr. Hari and Mr. Chudasama request that



                                            Page 10 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 11 of 16 PageID #: 11




they be granted their actual damages, treble damages, and attorneys’ fees as set forth in the prayer

for relief below.

        52.     Upon information and belief, Mr. Hari and Mr. Chudasama have not been the only

victims of the Defendants’ wire fraud, racketeering, and other illegal and fraudulent schemes. For

example, in another case currently pending before the Circuit Court of McCracken County,

Kentucky, Harbans v. Singh, et al., 18-CI-631 (McCracken Circuit Ct.) it is alleged that some or

all of the Defendants named in this action defrauded the plaintiff of and/or refused to repay

approximately $350,000.

                                COUNT III (Common Law Fraud)

        53.     The allegations contained in paragraphs 1 through 52 are incorporated herein by

reference as if fully restated herein.

        54.     When the Defendants, acting either individually and/or in combination, approached

and solicited Mr. Hari and Mr. Chudasama about financing and participating in HFC, the

Defendants, acting either individually and/or in combination, made material misrepresentations

about their intent to form and develop a clothing brand and their experience, knowledge, skill,

expertise, and contacts in the industry that would allow them to do so.

        55.     Those material misrepresentations by the Defendants, acting either individually

and/or in combination, to Mr. Hari and Mr. Chudasama were false, and the Defendants either knew

such material misrepresentations were false or made such material misrepresentations recklessly.

        56.     The material misrepresentations by the Defendants, acting either individually

and/or in combination, were made with inducement to be acted upon by Mr. Hari and Mr.

Chudasama, and Mr. Hari and Mr. Chudasama acted in reliance upon those material

misrepresentations by transferring through a wire transfer their monetary funds to the account of



                                          Page 11 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 12 of 16 PageID #: 12




Pray International.

        57.     Mr. Hari and Mr. Chudasama have been injured in, at the very least, the amount of

their contributions as a result of the fraud perpetuated upon them by the Defendants, acting either

individually and/or in combination.

                           COUNT IV (Breaches of Fiduciary Duties)

        58.     The allegations contained in paragraphs 1 through 57 are incorporated herein by

reference as if fully restated herein.

        59.     HFC is a limited liability company organized under Chapter 275 of the Kentucky

Revised Statutes.

        60.     The members of HFC are Poonam, Mr. Hari, and Mr. Chudasama.

        61.     Rajiv is the CEO/Manager of HFC.

        62.     Under KRS 275.170, the members and managers of limited liability companies owe

each other duties of loyalty and care. Poonam and Rajiv owed Mr. Hari and Mr. Chudasama these

duties in their operation of and involvement with HFC.

        63.     Poonam and Rajiv, through their defrauding of Mr. Hari and Mr. Chudasama, by

operating Pray International, Creative American, Creative International, and/or 27 Haute Avenue

Boutique in direct competition with HFC, and through other acts and omissions, have breached

the duties of loyalty and care owed to Mr. Hari and Mr. Chudasama.

        64.     Additionally, Poonam and Rajiv owed Mr. Hari and Mr. Chudasama duties of good

faith and accountability, and despite repeated attempts to contact Poonam and Rajiv and their

repeated requests for an accounting of the operations of HFC, neither Poonam nor Rajiv have

informed Mr. Hari nor Mr. Chudasama nor provided them the business information to which they

were entitled as members of HFC.



                                          Page 12 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 13 of 16 PageID #: 13




        65.     Poonam, Rajiv, and other Defendants, acting individually and/or in combination,

have breached their duties of good faith and accountability owed to Mr. Hari and Mr. Chudasama.

        66.     As a result of the breaches of the foregoing fiduciary duties, Mr. Hari and Mr.

Chudasama have, at the very least, been injured in the amount of their contributions made through

the fraudulent wire transfers to Pray International which were induced by Poonam, Rajiv, and/or

the other Defendants acting individual and/or in combinations.

        67.     Poonam, Rajiv, and/or the other Defendants’ breaches of these fiduciary duties are

the proximate cause of Mr. Hari and Mr. Chudasama’s monetary losses and injuries.

                                 COUNT V (Unjust Enrichment)

        68.     The allegations contained in paragraphs 1 through 67 are incorporated herein by

reference as if fully restated herein.

        69.     The actions detailed herein by the Defendants, acting either individually and/or in

combination, constitute the unjust enrichment of the Defendants.

        70.     The Defendants, acting either individually and/or in combination, all received a

benefit in, at the very least, the amount of the monetary contributions by Mr. Hari and Mr.

Chudasama, they have received an appreciation of that benefit, and they have inequitably retained

that benefit without payment in the equivalent of its value to Mr. Hari and Mr. Chudasama.

                                         COUNT V (Conversion)

        71.     The allegations contained in paragraphs 1 through 70 are incorporated herein by

reference as if fully restated herein.

        72.     The acts and omissions detailed herein by the Defendants, acting either individually

and/or in combination, constitute conversion.

        73.     At the time Mr. Hari and Mr. Chudasama made their monetary contributions to



                                             Page 13 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 14 of 16 PageID #: 14




Pray International, they believed those funds would be transferred to an HFC bank account in

which they, pursuant to the “Share Purchase and Security Agreement,” had or would have an

ownership interest.

        74.      Mr. Hari and Mr. Chudasama had legal title and right to possess their monetary

contributions at the time of the wire transfers to Pray International.

        75.      The Defendants, acting either individually and/or in combination, exercised

dominion over Mr. Hari and Mr. Chudasama’s monetary contributions in a way that deprived them

of the use and enjoyment of the same.

        76.      The Defendants, acting either individually and/or in combination, intended to and

did interfere with Mr. Hari and Mr. Chudasama’s right to possess and enjoy their monetary

contributions.

        77.      Mr. Hari and Mr. Chudasama have demanded return of their monetary contributions

and the Defendants, acting either individually and/or in combination, have refused.

        78.      The acts and omissions by the Defendants, acting either individually and/or in

combination, are the legal cause of Mr. Hari and Mr. Chudasama’s loss of their monetary

contributions.

        79.      Mr. Hari and Mr. Chudasama have suffered damage, in the very least, in the amount

of their wire transfers and monetary contributions to the account of Pray International.

                                 COUNT V (Breach of Contract)

        80.      The allegations contained in paragraphs 1 through 79 are incorporated herein by

reference as if fully restated herein.

        81.      The “Share Purchase and Security Agreement” entered into by Poonam, Rajiv, Mr.

Hari and Mr. Chudasama constitutes a binding contract between them requiring Poonam and Rajiv



                                           Page 14 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 15 of 16 PageID #: 15




to perform certain duties and obligations.

        82.     Poonam and Rajiv have not performed or complied with or completed any of the

duties and obligations contemplated and required of them under the Agreement.

        83.     Therefore, the acts and omissions of Poonam and Rajiv constitute a breach of the

Agreement.

        84.     As a result of the breach of the Agreement by Poonam and Rajiv, Mr. Hari and Mr.

Chudasama have been damaged, in the very least, in the amount of monetary contributions made

via wire transfers to the account of Pray International.

                   COUNT VI (Equitable Relief – Pierce the Corporate Veil)

        85.     The allegations contained in paragraphs 1 through 84 are incorporated herein by

reference as if fully restated herein.

        86.     The foregoing acts and omissions made it clear that Poonam, Rajiv, and the other

Defendants have treated and operated Pray International and 27 Haute Avenue Boutique as their

“alter egos” and failed to observe any of the corporate formalities attendant thereto.

        87.     Pray International and 27 Haute Avenue Boutique are merely instrumentalities of

Poonam, Rajiv, and the other Defendants.

        88.     Poonam, Rajiv, and the other Defendants have exercised control over and operated

Pray International and 27 Haute Avenue Boutique in such ways as to defraud and otherwise harm

Mr. Hari and Mr. Chudasama.

        89.     Failing to disregard the corporate “separateness” and liability protections afforded

to Poonam, Rajiv, and the other Defendants by Pray International and 27 Haute Avenue Boutique

would subject Mr. Hari and Mr. Chudasama to unjust losses in, at the very least, the amount of

their monetary contributions made via their wire transfers to the account of Pray International.



                                             Page 15 of 16
 Case 5:19-cv-00015-TBR Document 1 Filed 02/08/19 Page 16 of 16 PageID #: 16




       90.     Therefore, the Court should pierce the corporate veil of Pray International, 27 Haute

Avenue Boutique, and the other Defendants and permit Mr. Hari and Mr. Chudasama to remedy

their injuries from Poonam and Rajiv’s personal assets and/or those assets of the other Defendants.

                                       PRAY FOR RELIEF

       WHEREFORE, and for all of the reasons set forth herein, Plaintiffs Shantilal Hari and

Asokkumar Chudasama request that the Court enter judgement against Defendant Poonam Singh,

Rajiv Singh, Pray International L.L.C., Creative Eye American Apparel, Inc., Creative Eye

International, LLC, and 27 Haute Avenue Boutique as follows: that Plaintiffs be awarded an

amount commensurate with their compensatory damages, that they receive treble damages and

payment of their attorneys’ fees in accordance with and as is permitted by their RICO claim, that

the corporate veils of Pray International, 27 Haute Avenue Boutique, and the other Defendants be

pierced, and Plaintiffs’ damages be satisfied from the personal assets of Poonam, Rajiv, and the

other Defendants, that they be permitted to have a trial by jury, that they be permitted to received

both pre- and post-judgment interests, and that they receive whatever other relief, whether legal or

equitable, they are entitled to receive.

       This the 8th day of February, 2019.

                                                     Respectfully submitted,

                                                     BRADLEY, FREED & GRUMLEY, P.S.C.


                                                 By:____________________________________
                                                    David T. Riley
                                                    1634 Broadway
                                                    P.O. Box 1655
                                                    Paducah, Kentucky 42001
                                                    (270) 443-0040
                                                    driley@kentuckylawyers.com
                                                    Counsel for Shantilal Hari and
                                                    Asokkumar Chudasama

                                           Page 16 of 16
